                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                             COLUMBUS DIVISION

MOUSSA DIARRA,                            :
                                          :
                     Petitioner,          :
              v.                          :
                                          :       NO. 4:21-cv-113-CDL-MSH
                                          :
DEKALB COUNTY JAIL,                       :       ORDER
                                          :
                     Respondent.          :
                                          :

        Petitioner Moussa Diarra, a pretrial detainee in the Dekalb County Jail in Decatur,

Georgia, has filed a Petition for Writ of Habeas Corpus using the standard form required

for 28 U.S.C. § 2254 actions. ECF No. 1. He, however, has not been convicted and

appears to contest his March 9, 2021 arrest and current pretrial confinement. Id. at 1-5,

7-8. His action, therefore, should be brought under 28 U.S.C. § 2241, not 28 U.S.C. §

2254.

        Petitioner also filed a motion to proceed in forma pauperis. ECF No. 4. For

purposes of his dismissal, this motion is GRANTED.

        A petition filed pursuant to 28 U.S.C. § 2241 must be filed in the district of

confinement. Rumsfeld v. Padilla, 542 U.S. 426, 447 (2004) (“Whenever a § 2241 habeas

petitioner seeks to challenge his present physical custody within the United States, he

should . . . file the petition in the district of confinement.”); Fernandez v. United States,

941 F.2d 1488, 1495 (11th Cir. 1991) (“Section 2241 petitions may be brought only in the

district court for the district in which the inmate is incarcerated.”); see also 28 U.S.C. §

                                              1
2241(a).

       The Court could dismiss the petition without prejudice. See Pruitt, 417 F. App’x

903, 904 (11th Cir. 2011); Fleming v. U.S. Dep’t of Homeland Sec., No. 1:13-cv-1364-

TWT, 2013 WL 2446303 at *1 (N.D. Ga. 2013) (dismissing § 2241 action for lack of

jurisdiction because petitioner was detained in the Southern District of Georgia, not the

Northern District). However, 28 U.S.C. § 1631 provides that

       whenever a civil action is filed in a court . . . and that court finds that there is
       a want of jurisdiction, the court shall, if it is in the interest of justice, transfer
       such action . . . to any other . . . court . . . in which the action . . . could have
       been brought at the time it was filed.

See Dobard v. Johnson, 749 F.2d 1503, 1506 (11th Cir. 1985) (stating that if the Northern

District of Alabama decided that it lacked jurisdiction over the § 2241, it could have

transferred the case to the Southern District of Alabama under § 1631).

       The Court determines that it is not “in the interest of justice” to transfer this action

to the Northern District of Georgia because Petitioner already has a 28 U.S.C. § 2241

petition pending in that Court: Diarra v. Maddox, 1:21-cv-2205-WMR-LTW (N.D. Ga.

May 26, 2021).      28 U.S.C. § 1631.         In that action, Petitioner complains about his

“unlawful arrest on March 9, 2021” and subsequent incarceration. ECF No. 1 at 2, 6 in

Diarra v. Maddox, 1:21-cv-2205-WMR-LTW (N.D. Ga. May 26, 2021). Petitioner can

raise any claim he has regarding his arrest and pretrial confinement in the § 2241 petition

that is already pending in the Northern District of Georgia.




                                                 2
        Accordingly, this action is DISMISSED without prejudice. 1

        SO ORDERED, this 8th day of July, 2021.




                                  S/Clay D. Land
                                  CLAY D. LAND
                                  U.S. DISTRICT COURT JUDGE
                                  MIDDLE DISTRICT OF GEORGIA




1
    Petitioner’s motion for appointment of counsel is DENIED as moot. ECF No. 3
                                           3
